Citation Nr: 0311595	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  96-25 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel



INTRODUCTION

The appellant served on active duty from July 1970 to July 
1974 and from February 1975 to February 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was before the Board previously in February 1998 
when it was remanded for additional development.  In February 
2002 and December 2002, the Board undertook additional 
development on the appellant's claim pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2).  Although this regulation 
was invalidated by the United States Court of Appeals for the 
Federal Circuit, see Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003), the Board will 
nevertheless proceed with the adjudication of the appellant's 
claim because of the favorable nature of this decision.

It is noted that the RO, in October 1999, informed the 
appellant that, an application for service connection for a 
psychiatric disorder was incomplete, and that she needed to 
submit additional evidence within 30 days, in order to enable 
the RO to adjudicate her claim.  In November 1999, the 
appellant responded to that letter by requesting a 
compensation and pension examination and "due process" in 
the development of her claim.  In September 2000, the 
appellant again responded to the October 1999 letter, 
indicating that she had the symptoms of sexual trauma and 
post-traumatic stress disorder, and requesting that the RO 
develop her claim.  In November 2002, the appellant provided 
an additional statement regarding her claim of entitlement to 
service connection for post-traumatic stress disorder.  The 
record before the Board at this time does not reflect 
complete development, nor initial adjudication, of this 
service connection claim.  Thus, this matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the matter on appeal has been obtained by VA.

2.  In service in May 1974 the appellant was treated for low 
back pain.

3.  The appellant has a current diagnosis of degenerative 
joint disease of the lumbar spine.

4.  In May 1999 and February 2003, a VA physician opined, 
after reviewing the evidentiary record and examining the 
appellant, that the appellant's low back disability was 
related to her military service.


CONCLUSION OF LAW

The appellant's low back disability was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records from the appellant's first period of 
service show that from May 7, 1974, to May 15, 1974, the 
appellant was hospitalized for back and abdominal pain.  The 
etiology of her pain was not determined.  On May 16, 1974, 
treatment of ultrasound to the low back was initiated on a 
daily basis for a one-week trial.  The appellant had been 
performing home exercises.  The appellant was hospitalized 
again for back and abdominal pain from May 17, 1974, to May 
24, 1974.  Sacralization of the fifth lumbar vertebra 
bilaterally was found.  This was determined to be the 
probable etiology of the appellant's chronic low back pain.  
The appellant was referred to physical therapy for back 
exercises.  From May 27, 1974, to May 30, 1974, the appellant 
was treated at the physical therapy clinic with ice massage 
and instruction in Williams Flexion Exercises.  On May 31, 
1974, the appellant notified the physical therapy clinic that 
she would not report for further treatments but that she 
would continue her physical therapy on a home basis.

At a May 1999 VA spine examination, the examiner reviewed the 
appellant's claims folder before examining the appellant.  
The appellant reported that while in service she had been a 
dental specialist.  She had been required to lift heavy 
dental equipment while in the field.  She had been 
hospitalized in approximately 1973 for back pain.  Her back 
still bothered her.  The examiner diagnosed degenerative disk 
disease of the lumbosacral spine.  This was confirmed by x-
ray examination of the appellant's spine.  The examiner 
stated that the etiology "very possibly" could have come 
from lifting heavy dental equipment in the field.

In a February 2001 questionnaire for her Social Security 
disability claim, the appellant reported that she had had 
back pain since 1974 in service.

At a February 2003 VA spine examination, the examiner 
reviewed the appellant's claims folder.  The appellant 
reported that in approximately 1973 she had been working in 
the dental field and her back gave out.  Her back had 
continued to hurt since that time.  The examiner diagnosed 
degenerative joint disease of the lumbar spine.  This was 
confirmed by x-ray examination of the spine.  The examiner 
opined that it was "as likely as not" that the appellant's 
disability was related to her military service.

Initially, the Board notes that VA has a duty to assist 
veterans in the development of facts pertinent to their 
claims and that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
(VA regulations implementing the VCAA).  The VCAA redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In the present case, the 
Board can issue a final decision because all notice and duty 
to assist requirements have been fully satisfied, and, more 
importantly, because the appellant is not prejudiced by 
appellate review.  Further, VA's efforts have complied with 
the instructions contained in the February 1998 Remand from 
the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2002).

In this case, the appellant has a current disability of 
degenerative joint disease of the lumbar spine that was 
diagnosed at a February 2003 VA spine examination.  The 
appellant's service medical records show that she was treated 
for low back pain in service in May 1974 shortly before the 
end of her first period of service.  At the February 2003 VA 
examination, the VA physician opined that the appellant's 
current low back disability was "as likely as not" related 
to her military service.  At a May 1999 VA examination, the 
examiner had noted that it was very possible that the 
appellant's low back disability had begun in service.  During 
both examinations, the examiner had reviewed the appellant's 
claims folder.  Although there is evidence in the record to 
suggest that the appellant's low back disability was not 
incurred until December 1993 or later, resolving any 
reasonable doubt in favor of the appellant, the Board finds 
that the currently diagnosed degenerative joint disease of 
the lumbar spine was incurred in service.  In view of this 
finding, the Board concludes that service connection for 
degenerative joint disease of the lumbar spine is warranted.


ORDER

Entitlement to service connection for a low back disability 
is granted.


	                        
____________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


